DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to a supplemental amendment filed on 07/08/2022.
3.        Claims 1-19 are pending.  Applicant has amended claims 1, 3, 6, 7, 8, 10, 14, added new claim 19 and cancelled claims 2, 9 and 15-17.
                                                         
Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance: Applicant’s arguments set forth in the amendment filed on 05/16/2022 and supplemental amendment filed on 07/08/2022 are found persuasive in regards to cited references.

The present claims are allowable over the closest prior art, Rang et al (KR10-1127944, machine translation), Keun et al (KR10-0775602, machine translation), Kim et al (KR10-2016-0141669, machine translation) and Kutsovsky (US Patent NO.: 7,892,643 B2).    

Rang discloses a method for producing a plate shape metal-silica aerogel particle, the method comprising, (2) adding a water glass solution which the plate shape intermediate is formed (see summary of the invention), wherein the water glass solution contains a silica (SiO2, see Description of Embodiments of the Invention-paragraph 4th, example 1).

However, Rang does not disclose (1) adding a basic catalyst to a reaction solution containing a metal salt to form a plate shape intermediate, and (2) the reaction solution containing the metal salt,  wherein: a molar concentration of the reaction solution containing the metal salt to the basic catalyst is 1:1.5 to 1:3, a molar concentration ratio of the reaction solution containing the metal salt to the water glass solution is 2:1 to 4:1, the plate shape metal-silica aerogel particle has an aspect ratio of 1:5 to 1:200. 

Keun discloses a method comprising: (1) adding a basic catalyst (i.e., sodium hydroxide, potassium hydroxide, page 3-2nd paragraph) to a reaction solution containing a metal salt (i.e., water soluble metal salt from group 2 or group 3, Mg salt, Al salts, see page 3-2nd paragraph) to form a plate shape intermediate (i.e., plate-type particles, page 2 fourth paragraph).

However, Keun does not disclose a method comprising wherein: a molar concentration of the reaction solution containing the metal salt to the basic catalyst is 1:1.5 to 1:3, a molar concentration ratio of the reaction solution containing the metal salt to the water glass solution is 2:1 to 4:1, the plate shape metal-silica aerogel particle has an aspect ratio of 1:5 to 1:200.

Kim discloses a molar ratio of water glass to metal ions (i.e., metal salt) 1.5:1 to 3:1 (see paragraph 0037).

However, Kim does not disclose a method comprising wherein: a molar concentration of the reaction solution containing the metal salt to the basic catalyst is 1:1.5 to 1:3, a molar concentration ratio of the reaction solution containing the metal salt to the water glass solution is 2:1 to 4:1, the plate shape metal-silica aerogel particle has an aspect ratio of 1:5 to 1:200.

Kutsovsky discloses silica aerogel having aspect ratio of 1:5 to 1:200 (i.e., aspect ratio of 2 to 150, Col.2 lines 26-50, Col.12 lines 57-67).

However Kutsovsky does not disclose a method for producing a plate-shape metal-silica aerogel particle, the method comprising: 1) adding a basic catalyst to a reaction solution containing a metal salt to form a plate shape intermediate, and (2) a water glass solution to  the reaction solution containing the metal salt,  wherein: a molar concentration of the reaction solution containing the metal salt to the basic catalyst is 1:1.5 to 1:3, a molar concentration ratio of the reaction solution containing the metal salt to the water glass solution is 2:1 to 4:1 and the water glass solution contains silica (SiO2).

Thus, it is clear that Rang, Keun, Kim and Kutsovsky, either alone or in combination, do not disclose or suggest the present invention.  

Further, applicant’s amendment overcomes the 35 USC 112(b), second paragraph, rejection of record.

Further, applicant’s amendment overcomes the Claim Objections of record.

In light of the above, the present claims 1, 3-8, 10-14 and 18-19 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571) 270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SMITA S PATEL/Primary Examiner, Art Unit 1732                                                                                                                                                                                                      08/03/2022